Citation Nr: 1421245	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  12-13 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to Dependency and Indemnity Compensation, death pension, and accrued benefits as the child of the Veteran.


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from September 1958 to September 1961, and from September 1962 to September 1964.  He died in February 1997.  The appellant claims as his child.

This matter comes before the Board of Veterans' Appeals (Board) from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1.  The Veteran died in February 1997.

2.  The appellant was born in June 1968.

3.  The appellant attained the age of 18 in June 1986.

4. The appellant has not been shown to have been permanently incapable of self-support by reason of a mental or physical defect prior to and at the age of 18.


CONCLUSION OF LAW

The criteria for entitlement to dependency and indemnity compensation, death pension, and accrued benefits, as a child of the Veteran, have not been met.  38 U.S.C.A. § 101(4)(A) (West 2002); 38 C.F.R. § 3.356 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  These requirements have been met in this case.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the appellant in September 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in the December 2009 statement of the case.

VA fulfilled its duty to assist the appellant in obtaining identified and available evidence needed to substantiate a claim.  There is no evidence that additional records have yet to be requested.  The dispositive issue is whether the appellant meets the definition of a helpless child, there is no indication that there are any outstanding records relevant to this question, and there is no reasonable possibility that additional assistance, to include a medical examination, would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a).

The Board will therefore proceed to the merits of the appeal.

Analysis

The appellant filed an application for dependency and indemnity compensation, death pension, and accrued benefits by a surviving child.  As the title of the application suggests, in order to be eligible for any of the benefits sought, the appellant must be the child of the Veteran.  See 38 U.S.C.A. § 1310(a) (VA shall pay dependency and indemnity compensation to "children" of a veteran in certain circumstances); 38 U.S.C.A. § 1318 (VA shall pay dependency and indemnity compensation to "children" of veteran in certain circumstances); 38 U.S.C.A. §  1542 (VA shall pay pension to "child" of deceased veteran in certain circumstances); 38 U.S.C.A. § 5121(a)(2)(B) (VA shall pay accrued benefits to "children" of veterans in certain circumstances).

In order to be considered a "child" for purposes of any of the above benefits, a person must be unmarried and must be under the age of eighteen years; or, before attaining the age of eighteen years, became permanently incapable of self-support; or, after attaining the age of eighteen years and until completion of education or training (but not after attaining the age of twenty-three years), is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. §§ 3.57, 3.1000(d)(2).  The person must also be a legitimate child, a legally adopted child, a stepchild who is a member of the Veteran's household or was a member at the time of the Veteran's death, or an illegitimate child (in certain circumstances).  Id.

To establish entitlement to the benefit sought on the basis of being a helpless child, various factors under 38 C.F.R. § 3.356 are for consideration, to include whether a claimant was earning his or her own support.  Rating determinations will be made solely on the basis of whether the child is permanently incapable of self-support through his or her own efforts by reason of physical or mental defects.  The question of permanent incapacity for self-support is one of fact for determination by the rating agency on competent evidence of record in the individual case.  Rating criteria applicable to disabled Veterans are not considered controlling. 

The United States Court of Appeals for Veterans Claims (Court) has held that in cases such as this, the "focus of analysis must be on the claimant's condition at the time of his or her 18th birthday."  Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  In other words, for purposes of initially establishing helpless child status, the claimant's condition subsequent to his or her eighteenth birthday is not for consideration.  However, if a finding is made that a claimant was permanently incapable of self-support as of his or her eighteenth birthday, then evidence of the claimant's subsequent condition becomes relevant for the second step of the analysis, that is, whether there is improvement sufficient to render the claimant capable of self-support.  Id.  If the claimant is shown to be capable of self-support at eighteen, VA is required to proceed no further.  Id.

There is no evidence or argument that the appellant, who was born in 1968, was permanently incapable of self-support on his eighteenth birthday.  The appellant has contended that he was a helpless child before the age of 18 because while he was in his mother's womb his parents consumed alcohol at the Christmas and New Year's before he was born; and his mother was given narcotics when she was giving birth to him.  The appellant argues that he has been an alcoholic and drug addict because of the above.  

The medical records submitted by the appellant show that in July 1975 the appellant was hit by a car, there was no loss of consciousness.  The appellant did suffer multiple facial lacerations, and bilateral femur fractures.  The appellant was held in traction and the fractures were well healed and in good alignment.  He was placed in a bilateral spica case and discharged to his home.  Other medical records note medications prescribed to the appellant.  None of the appellant's statements or the medical records indicate that there were any mental or physical defects that did, or could have, rendered him incapable of self-support at the time of his eighteenth birthday.

As the appellant has not met the threshold criteria of showing that he was incapable of self-support on his eighteenth birthday, he is not a child within the meaning of that term as defined in the applicable law and regulations.  The appellant's claim for dependency and indemnity compensation, death pension, and accrued benefits must therefore be denied as a matter of law because he is not a child of the Veteran and thus has not met the basic eligibility requirements for these benefits.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

ORDER

Entitlement to dependency and indemnity compensation, death pension, and accrued benefits on account of being a helpless child prior to the age of 18 is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


